                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF WISCONSIN


 UNITED STATES OF AMERICA,

                  v.

 STEPHEN J. ROBESON,                                           Case No.: 21-cr-24-wmc

                               Defendant.


                                MOTION FOR ENTRY OF
                       PROTECTIVE ORDER GOVERNING DISCOVERY


       Pursuant to Fed. R. Crim. P. 16(d) and 18 U.S.C. § 3771(a), the United States of

America, by Timothy M. O’Shea, Acting United States Attorney for the Western District

of Wisconsin, and Elizbeth Altman, an Assistant United States Attorney for said district,

moves for the entry of a protective order, and in support thereof states as follows:

     1.          The indictment in this case charges defendants with illegally possessing a

firearm in violation of Title 18, Untied States Code, Section 922(g)(1).

     2.          The discovery to be provided by the government in this case includes

sensitive information, the unrestricted dissemination of which could adversely affect

law enforcement interests and the privacy interests of third parties.

     3.          To promote the efficient and timely production of discovery material and

to protect sensitive identities contained within the discovery material, the government

respectfully requests an order providing that dissemination of the discovery materials

be limited to:

                 (a)   Members of the defense team (co-counsel, paralegals, investigators,

litigation support personnel, and support staff);
             (b)    Experts or consultants retained to assist in the preparation of the

defense;

             (c)    Potential witnesses interviewed by the defense team, if it is

dteremined that it is necessary to share or display records to such witnesses for the

purpose of preparing the defense of this criminal case; and

             (d)    The Court in connection with proceedings in this case.

       The government specifically requests that discovery materials not be provided to

the defendant.

     4.      I have communicated with Mr. Bugni and he opposes this proposed order.

       WHEREFORE, the government respectfully moves this Court to enter the

proposed protective order.

       Dated this 6th day of April.

                                               Respectfully submitted,

                                               TIMOTHY M. O’SHEA
                                               Acting United States Attorney

                                         By:             /s/
                                               ELIZABETH ALTMAN
                                               Assistant United States Attorney




                                            2
